 
 
I 
111th CONGRESS
1st Session
H. R. 1444 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2009 
Mr. McDermott (for himself, Mr. Moran of Virginia, Mr. Ruppersberger, Mr. Kennedy, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To establish the Congressional Commission on Civic Service to study methods of improving and promoting volunteerism and national service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Congressional Commission on Civic Service Act.
2.FindingsCongress finds the following:
(1)The social fabric of the United States is stronger if individuals in the United States are committed to protecting and serving our Nation by utilizing national service and volunteerism to overcome our civic challenges.
(2)A more engaged civic society will strengthen the Nation by bringing together people from diverse backgrounds and experiences to work on solutions to some of our Nation’s major challenges.
(3)Despite declines in civic health in the past 30 years, national service and volunteerism among the Nation’s youth are increasing, and existing national service and volunteer programs greatly enhance opportunities for youth to engage in civic activity.
(4)In addition to the benefits received by nonprofit organizations and society as a whole, volunteering and national service provide a variety of personal benefits and satisfaction and can lead to new paths of civic engagement, responsibility, and upward mobility.
3.EstablishmentThere is established in the legislative branch a commission to be known as the Congressional Commission on Civic Service (in this Act referred to as the Commission).
4.Duties
(a)General PurposeThe purpose of the Commission is to gather and analyze information in order to make recommendations to Congress to—
(1)improve the ability of individuals in the United States to serve others and, by doing so, to enhance our Nation and the global community;
(2)train leaders in public service organizations to better utilize individuals committed to national service and volunteerism as they manage human and fiscal resources;
(3)identify and offer solutions to the barriers that make it difficult for some individuals in the United States to volunteer or perform national service; and
(4)build on the foundation of service and volunteer opportunities that are currently available.
(b)Specific TopicsIn carrying out its general purpose under subsection (a), the Commission shall address and analyze the following specific topics:
(1)The level of understanding about the current Federal, State, and local volunteer programs and opportunities for service among individuals in the United States.
(2)The issues that deter volunteerism and national service, particularly among young people, and how the identified issues can be overcome.
(3)Whether there is an appropriate role for Federal, State, and local governments in overcoming the issues that deter volunteerism and national service and, if appropriate, how to expand the relationships and partnerships between different levels of government in promoting volunteerism and national service.
(4)Whether existing databases are effective in matching community needs to would-be volunteers and service providers.
(5)The effect on the Nation, on those who serve, and on the families of those who serve, if all individuals in the United States were expected to perform national service or were required to perform a certain amount of national service.
(6)Whether a workable, fair, and reasonable mandatory service requirement for all able young people could be developed, and how such a requirement could be implemented in a manner that would strengthen the social fabric of the Nation and overcome civic challenges by bringing together people from diverse economic, ethnic, and educational backgrounds.
(7)The need for a public service academy, a 4-year institution that offers a federally funded undergraduate education with a focus on training future public sector leaders.
(8)The means to develop awareness of national service and volunteer opportunities at a young age by creating, expanding, and promoting service options for primary and secondary school students and by raising awareness of existing incentives.
(9)The effectiveness of establishing a training program on college campuses to recruit and educate college students for national service.
(10)The effect on United States diplomacy and foreign policy interests of expanding service opportunities abroad, such as the Peace Corps, and the degree of need and capacity abroad for an expansion.
(11)The constraints that service providers, nonprofit organizations, and State and local agencies face in utilizing federally funded volunteer programs, and how these constraints can be overcome.
(12)Whether current Federal volunteer programs are suited to address the special skills and needs of senior volunteers, and if not, how these programs can be improved such that the Federal government can effectively promote service among the baby boomer generation.
(c)Methodology
(1)Public hearingsThe Commission shall conduct public hearings in various locations around the United States.
(2)Regular and frequent consultationThe Commission shall regularly and frequently consult with an advisory panel of members of Congress appointed for such purpose by the Speaker of the House of Representatives and the majority leader of the Senate.
5.Membership
(a)Number and appointment
(1)In generalThe Commission shall be composed of 8 members appointed as follows:
(A)2 members appointed by the Speaker of the House of Representatives.
(B)2 members appointed by the minority leader of the House of Representatives.
(C)2 members appointed by the majority leader of the Senate.
(D)2 members appointed by the minority leader of the Senate.
(2)QualificationsThe members of the Commission shall consist of individuals who are of recognized standing and distinction in the areas of international public service, national public service, service-learning, local service, business, or academia.
(3)Deadline for appointmentThe members of the Commission shall be appointed not later than 90 days after the date of the enactment of this Act.
(4)ChairpersonThe Chairperson of the Commission shall be designated by the Speaker of the House of Representatives at the time of the appointment.
(b)Terms
(1)In generalThe members of the Commission shall serve for the life of the Commission.
(2)VacanciesA vacancy in the Commission shall not affect the power of the remaining members to execute the duties of the Commission but any such vacancy shall be filled in the same manner in which the original appointment was made.
(c)Compensation
(1)Rates of pay; travel expensesEach member shall serve without pay, except that each member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
(2)Prohibition of compensation of federal employeesNotwithstanding paragraph (1), any member of the Commission who is a full-time officer or employee of the United States may not receive additional pay, allowances, or benefits because of service on the Commission.
(d)Meeting Requirements
(1)Frequency
(A)Quarterly meetingsThe Commission shall meet at least quarterly.
(B)Additional meetingsIn addition to quarterly meetings, the Commission shall meet at the call of the Chairperson or a majority of its members.
(2)Quorum5 members of the Commission shall constitute a quorum but a lesser number may hold hearings.
(3)Meeting by telephone or other appropriate technologyMembers of the Commission are permitted to meet using telephones or other suitable telecommunications technologies provided that all members of the Commission can fully communicate with all other members simultaneously.
6.Director and Staff of Commission; Experts and Consultants
(a)Director
(1)AppointmentThe Commission shall have a Director who shall be appointed by the Chairperson with the approval of the Commission.
(2)CredentialsThe Director shall have credentials related to international public service, national public service, service-learning, or local service.
(3)SalaryThe Director shall be paid at a rate determined by the Chairperson with the approval of the Commission, except that the rate may not exceed the rate of basic pay for GS–15 of the General Schedule.
(b)StaffWith the approval of the Chairperson, the Director may appoint and fix the pay of additional qualified personnel as the Director considers appropriate.
(c)Experts and ConsultantsWith the approval of the Commission, the Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the maximum annual rate of basic pay for GS–15 of the General Schedule.
(d)Staff of Federal AgenciesUpon request of the Commission, Chairperson, or Director, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act.
7.Powers of Commission
(a)Hearings and SessionsThe Commission may, for the purpose of carrying out this Act, hold public hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.
(b)Powers of Members and AgentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section.
(c)Obtaining Official DataUpon request of the Chairperson, the head of any department or agency shall furnish information to the Commission that the Commission deems necessary to enable it to carry out this Act.
(d)Physical Facilities and EquipmentThe Architect of the Capitol, in consultation with the appropriate entities in the legislative branch, shall locate and provide suitable facilities and equipment for the operation of the Commission on a nonreimbursable basis.
(e)Administrative Support ServicesUpon the request of the Commission, the Architect of the Capitol and the Administrator of General Services shall provide to the Commission on a nonreimbursable basis such administrative support services as the Commission may request in order for the Commission to carry out its responsibilities under this Act.
8.Reports
(a)Interim ReportThe Commission shall submit an interim report on its activities to Congress not later than 20 months after the date of the enactment of this Act.
(b)Final Report
(1)DeadlineThe Commission shall submit a final report on its activities to Congress not later than 120 days after the submission of the interim report under subsection (a).
(2)ContentsThe final report shall contain a detailed statement of the findings and conclusions of the Commission, together with its recommendations for proposed legislation.
9.TerminationThe Commission shall terminate not later than 30 days after submitting its final report under section 8(b)(1). 
 
